Title: To George Washington from Bartholomew Dandridge, 1 October 1780
From: Dandridge, Bartholomew
To: Washington, George


                  
                     Dear Sir
                     Mount Vernon October 1. 1780.
                  
                  Altho I am not very fond of writing, and, amidst the multiplicity
                     of momentous Affairs in which you are involved, would avoid engaging you in an
                     uninteristing Correspondence, yet I always promised myself the pleasure of
                     writing to you whenever I had anything interesting or pleasing to
                     communicate—or any thing New—This last happens to be the case at present. After
                     about a dozen years absence I have taken a ride to your Seat at Mount Vernon,
                     where I had the pleasure of finding my Sister in good health and have been most
                     kindly entertained by her & Mr Washington for a Week past, &
                     nothing but your presence seems wanting here to make us as happy as we could
                     wish to be, I have several times pleased myself with the prospect of seeing you
                     once more happily seated here before this, but providence has otherwise ordered
                     it, yet I cannot help still hoping to enjoy that blessing, and I propose to
                     embrace the first opportunity of doing it, I wish it was in my power any way to
                     forward so desireable an Event.
                  Altho I have thought it useless (if not improper) to write to you
                     often, yet let me assure you, my Dear Sir, that none of your many Friends can
                     more constantly or more ardently wish for your Health your Prosperity,
                     & Happiness than I do, can more sincerely rejoice with you on every
                     Occasion of Success, or sympathise with you under every disappointment.
                  I doubt not but you have heard that after trying in vain, to be
                     useful in the Legislative & executive departments of this State, I have
                     at last fallen into the Judiciary, where whether I am useful or not; I have
                     much satisfaction in my Associates, & hope I can say without vanity,
                     that if every other department in the State had as well answered the design of
                     their Institution, our Commonwealth would have appeared in a more respectable
                     situation than it does at present. I most sincerely lament our disgraceful
                     Misfortunes to the Southward, but I hope Matters will mend in that quarter,
                     & that we at present suffer the worst effects that can happen from
                     them—I imagine you are informed that we are this year blessed with the Fruits
                     of the Earth almost of every kind in the greatest abundance and therefore hope
                     your Army cannot much longer suffer as they have done for want of Provisions,
                     if they do it must be owing to the most unaccountable bad management some
                     where.
                  The kindness you have always shewn us, assures me that you will
                     be pleased to hear that my Wife & self enjoy a good Share of health and
                     have a very promising little Family of A Boy, & a Girl, My Mother is
                     also tolerably well, with your old Friends Mr & Mrs Burbidge. May every
                     thing that is good attend you is the sincere Prayer of My Dear Sir Your very
                     affectionate & obedient Servant
                  
                     B. Dandridge
                  
               